Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of communicating hydrocephalus as the elected hydrocephalus, SI113 as the elected SGK1 inhibitor specie, and GSK1016797 as the elected TRPV4 antagonist.

					Claim Status
Claims 1-30 and 37-38 are canceled. Claims 31-36 and 39-50 are pending. Claims 41-50 are withdrawn. Claims 31-37 and 39-40 are examined in accordance to the elected species. The amendment filed on 06/29/2022 in response to the Non-Final office Action of 03/29/2022 is acknowledged and has been entered.


Action Summary
Claims 31-36 and 39-40 rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015, Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714, and Nagra et al. Cerebrospinal Fluid Research, volume 7, Article number: 4 (2010) are maintained. 
Claims 37 and 38 rejected under 35 U.S.C. 103 as being un-patentable Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714, and Nagra et al. Cerebrospinal Fluid Research, volume 7, Article number: 4 (2010), as applied to claims 31-36 and 39-40 in further view of Ahmed, Graduate School, Thesis, 12/26/2015 are maintained. 

Affidavit
The Declaration by Br. Bonnie L Blazer-Yost under 37 CFR 1.132 filed 06/29/2022 is insufficient to overcome the rejection of claims 31-37 and 39-40. The Declarant argues that the underlying assumption in combining all of the references is that the control of fluid-electrolyte homeostasis is the same in all organs of the body and in all diseases state is a scientifically invalid assumption. Fluid electrolyte balance is differentially regulated in each tissue and, in fact, in some tissues differentially regulated in various parts of the tissue. For example, the kidney nephron is divided into four major segments (proximal tubule, loop of Henle, distal tubule and collecting duct) with subdivisions in each segment. What distinguishes each of the segments and subsegments is the presence of specific transport proteins as well the nature of the biochemical pathways that control each of the transporters. For instance, the well documented effect of SGK1 on sodium reabsorption only takes place in the distal nephron and cortical collecting duct because it is only those segments that have the hormone receptors for the biochemical pathways regulating SGK1 and the epithelial sodium channel that is controlled by these pathways. Thus, each of the four major segments of the kidney contain distinct and different electrolyte transport proteins as well as regulatory proteins (of which SGK1 is one example) that confer unique characteristics to each major segment within the length of the entire tubule. One cannot conclude, for example, that SGK1 will function in the proximal tubule as it does in the cortical collecting duct. (In fact, it is known it will not.) Likewise, one cannot assume that fluid- electrolyte balance will be maintained by the same mechanisms in kidney, lung, liver, intestine, and brain.  Because fluid electrolyte balance is so diverse and regulated by so many physiological and anatomical processes, there are clear and scientifically defined differences between electrolyte absorption and secretion as well as between intake and excretion. The control mechanisms of these processes are not interchangeable. Because of these well-established scientific principles, one of ordinary skill in the art at the time the invention was made would not have been motivated to combine references for different tissues and pathological states and expect a role for SGK1 in the development of hydrocephalus.
In response, the Declarant’s argument is not persuasive The Examiner does not dispute the fact that fluid electrolyte balance is so diverse and regulated by so many physiological and anatomical processes and the fact that fluid electrolyte balance is differentially regulated in each tissue. However, the rejection is based on the SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0007] of Nazare and SGK-1 inhibitor such as SI-113 (the claimed SGK-1 inhibitor) is known to be able to cross the blood-brain barrier as taught by D’Antona and also based on the fact that Lang teaches compelling evidence suggests a role for SGKs in the pathophysiology of brain disease (page 706, right column, second paragraph) and also teaches SGK1 transcription is upregulated by high salt diet of salt sensitive rates (page 702, left column, third paragraph). Additionally, Lang teaches the SGK1 inhibitor EMD638683 has been shown to reverse hypertension in hyperinsulinism and salt excess (second paragraph of Section 4). Furthermore, Nagy teaches the amounts of Na+, K+, Ca++, and Mg++ were significantly higher in the CSF of patients with hydrocephalus than in the CSF of controls. (See Abstract.) Therefore, one would reasonably expect SI-113 as a SGK inhibitor to be effective for reducing excess of salt or electrolytes in the CSF of hydrocephalic patient with success. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-36 and 39-40 remain rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015, Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714, and Nagra et al. Cerebrospinal Fluid Research, volume 7, Article number: 4 (2010).
	Nazare et al. teaches a method of treating degenerative joint disorders, degenerative cartilage changes, diabetes, cardiovascular diseases, fibrosis, inflammatory processes, pain, tumors or cerebral infarctions in a patient in need thereof comprising administering to said patient a therapeutically effective amount of a pharmaceutical composition comprising a compound of the formula (I), see claims 1, 13, and 16. The subject is a mammal particularly a human, see para [0276]. The subject of Nazare et al. does not have a kidney disease. Moreover, Nazare et al. teaches the compound is an inhibitor of serum and glucocorticoid regulated kinase, see claim 15. The compounds of the formula (I) are preferably inhibitors of serum and glucocorticoid regulated kinase 1, see Table 1 and can be administered orally, see para [0278]. Moreover, Nazare et al. teaches the compounds of the formula (I) can be used for various diseases including electrolyte excretion disorder, see para [0013].  Nazare et al. further teaches and appropriate dose for compounds include 0.1-10 mg/kg, see para [0282]. The dose taught by the prior touches the claimed dose of 1-10 mg/kg. Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0007]. 
	Nazare et al. does not teach the elected hydrocephalus. Moreover, Nazare et al. does not teach the elected SI113 as the elected SGK1 inhibitor. 
	D’Antona et al. teaches SI113 is an excellent SGK inhibitor that can be efficiently employed alone or in combination with paclitaxel for colon cancer treatment, see Abstract. Moreover, D’Antona et al. teaches the SI113 molecule has a molecular mass <500 Da [30], and its chemical structure makes it potentially highly available in all body fluids and theoretically able also to cross the blood-brain barrier. Such a feature makes it eligible to perform an exhaustive in vivo analysis of its antineoplastic properties in immunocompromised mice carrying human tumors, see page 2016, fifth paragraph. 
	Nagy et al. teaches the concentrations of Na+, K+, Cl-, Ca++, and Mg++ were measured in the CSF and serum of controls and in those of patients with hydrocephalus. Hydrocephalus was proved with pneumoencephalography. The amounts of Na+, K+, Ca++, and Mg++ were significantly higher in the CSF of patients with hydrocephalus than in the CSF of controls. The changes in the electrolyte concentration gradients seem to indicate that it is not the blood-brain barrier but the brain-CSF barrier which is disturbed in hydrocephalus, see Abstract. Na+, K+, Cl-, Ca++, and Mg++ are electrolyte.
	Lang et al. teaches the SGK1 inhibitor EMD638683 has been shown to reverse hypertension in hyperinsulinism and salt excess, second paragraph of Section 4. Moreover, Lang et al. teaches SGK1 stimulates renal tubular salt resorption as well as salt appetite and thus impacts on blood pressure, see Section 2.2.1. 
	Nagra et al. teaches a CSF (cerebrospinal fluid) absorption deficit contributed in some way to the pathogenesis of communicating hydrocephalus in a ventricular system, see Abstract. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Nazare et al. by substituting any one of the SGK1 inhibitor taught by Nazare et al. with the Inhibitor (SI113) taught by D’Antona et al. and further including communicating hydrocephalus taught by Nagra et al. as the electrolyte homeostasis or excess of salt as taught by Nagy et al.to give the claimed method. One would have been motivated to do so because Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0005], and because D’Antona et al. clearly teach SI113 is an effective SGK1 inhibitor and because Nagy clearly teaches hydrocephalus is an electrolyte disturbance disease which falls within the scope of electrolyte homeostasis disorder or excess of electrolyte concentration such as salts, and also because Nagra et al. teaches a CSF (cerebrospinal fluid) absorption deficit contributed in some way to the pathogenesis of communicating hydrocephalus, see Abstract. One would reasonably expect the substitution to be functionally equivalent and the method taught by Nazare et al. to effectively reduce of Na+, K+, Ca++, and Mg++ in the CSF of patients with communicating hydrocephalus with success. 
	With respect to the limitations of reducing cerebrospinal fluid (CSF) production (claim 31); inhibiting transepithelial ion transport from the choroid plexus to the ventricular system of the brain (claim 31); wherein the transepithelial ion transport is stimulated by activation of transient potential cation channel subfamily V member 4 (RRPV4) channels in the choroid plexus (claim 32); wherein the transepithelial ion transport is transepithelial ion secretion (claim 33), and administering the SGK1 inhibitor results in a normalization in volume of CSF in the ventricular system of the brain (claim 39). These limitations are the intended outcome of the method. Since the claimed methods are obvious over the prior art in combination, said intended outcome would naturally flow from the collective teachings of the prior art. 


Claims 37 and 38 remain rejected under 35 U.S.C. 103 as being un-patentable Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714, and Nagra et al. Cerebrospinal Fluid Research, volume 7, Article number: 4 (2010), as applied to claims 31-36 and 39-40 in further view of Ahmed, Graduate School, Thesis, 12/26/2015.
The teachings of Nazare et al., D’Antona et al., Nagy et al., Lang et al., and Nagra et al. collectively have been discussed in the above 103 rejection.
Nazare et al., D’Antona et al., Nagy et al., Lang et al., and Nagra et al. collectively do not teach the elected GSK1016797.
Ahmed teaches Communicating or nonobstructive hydrocephalus is caused by overproduction of CSF by the choroid plexus which overwhelms the reabsorption ability of the arachnoid, as a result there is CSF accumulation in the ventricles of the brain, see page 1, first para. Ahmed teaches compounds such as TRPV4 agonist (GSK1016797), TRPV4 antagonist (HC067047), CFTR Inhibitor II GlyH-101, TMEM16A inhibitor (T16Ainh-A01), Na+-K+-Cl- cotransporter 1 (NKCC1) inhibitor bumetanide, small conductance calcium-activated potassium channel inhibitors such as fluoxetine and apamin, and acetazolamide, which is a carbonic anhydrase inhibitor previously reported to be used to treat hydrocephalus, see page 9. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method taught by Nazare et al., D’Antona et al., Nagy et al., Lang et al., and Nagra et al. collectively with that set forth by Ahmed because each is taught by the prior art to be useful for the same purpose (i.e., treating communicating hydrocephalus by regulating electrolyte homeostasis in CSF,). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
	Applicant’s argument and Response to Applicant’s argument
In response to applicant's arguments on pages 6-9 against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that one of ordinary skill in the art would not select SI113 from D’Antona when Nazare discloses Additionally, other than sharing the disclosure of SGK inhibitors, the Nazare and D'Antona references are entirely unrelated and directed to treating different diseases. In particular, D'Antona discloses SI113 for use in treating colon cancer, whereas Nazare discloses treating 2017-080-03(3003572.0474)PATENTdegenerative joint disorders, degenerative cartilage changes, diabetes, cardiovascular diseases, fibrosis, inflammatory processes, pain, and tumors or cerebral infarctions. There is no disclosure or suggestion in D'Antona that would lead one of ordinary skill in the art to specifically select SI113, which is not even disclosed in the exhaustive list of SGK inhibitors in Nazare, when Nazare provides an exhaustive list of SGK inhibitors.
 In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Nazare et al. clearly teaches SGK1 inhibitors can be used for treating disease implicated by SGK1 activation. Additionally, Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0007]. One of ordinary skill in the art would reasonably expect replacing any one of the preferred inhibitors on Table 1 taught by Nazare with another Inhibitor such as SI113 would in fact treat the diseases implicated by SGK1 regardless Nazare and D’Antona teach different diseases. The substitution would be based on functional equivalence. 
Applicant’s argument with respect to the fact that hydrocephalus is considered an electrolyte excretion disorder is not persuasive because the rejection is not based on electrolyte excretion disorder. The rejection is based on the fact the Nazare et al. teaches the use of GSK inhibitor for treating SGK mediated diseases including electrolyte homeostasis. Moreover, SI113 is taught by D’Antona to be an excellent SGK inhibitor with a molecular mass <500 Da [30], and its chemical structure makes it potentially highly available in all body fluids and theoretically able also to cross the blood-brain barrier. Moreover, Nagy et al. teaches the concentrations of Na+, K+, Ca++, and Mg++ were significantly higher in the CSF of patients with hydrocephalus than in the CSF of controls, see Abstract. Lang et al. teaches the SGK1 inhibitor EMD638683 has been shown to reverse hypertension in hyperinsulinism and salt excess, second paragraph of Section 4. Lastly, Nagra et al. teaches a CSF (cerebrospinal fluid) absorption deficit contributed in some way to the pathogenesis of communicating hydrocephalus in a ventricular system, see Abstract. One would reasonably expect the SI113 as the SGK inhibitor to be effective for reducing excess or high concentration of electrolyte in CSF of a patient having communicating hydrocephalus with success. 
Applicant’s argument with respect to the Declaration of Bonnie L Blazer-Yost has already been addressed in the Affidavit Section above. 


Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628